 562DECISIONSOF NATIONALLABOR RELATIONS BOARDWestwood PlumbersandHarold W. DeemPlumbers and Steamfitters Local Union 545, AFL-CIOandHaroldW.Deem.CasesNos. 21-CA-27752 and 21-CB-938.May 16, 1961SUPPLEMENTAL DECISION AND ORDEROn February 8, 1961, Trial Examiner Wallace E. Royster issuedhis Supplemental Intermediate Report and Recommendations withrespect to backpay in the above-entitled proceeding, a copy of whichis attached hereto.Thereafter, the Respondent Employer filed excep-tions thereto, and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report and Recommendations, the exceptionsand brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the TrialExaminer,with the following additions and modifications.As found by the Trial Examiner, the record in the unfair laborpractice proceeding herein showed that on August 20, 1957, less than1month after the discharge of the Charging Party, Deem, the Re-spondent Union sent a letter to the Respondent Employer, with acopy to Deem, stating that it had no objection to Deem's employmentby the Respondent Employer.As further found by the Trial Exam-iner, however, the Trial Examiner in the unfair labor practice pro-ceeding ruled that the question of whether the letter tolled the back-pay liability of the Respondent Union should be reserved for a com-pliance proceeding, and the Board in its Decision and Order affirmedthat ruling.Accordingly, the Boardalso issued its usualorder, upona finding of a Section 8(b) (2) violation, requiring the RespondentUnion to notify the Respondent Employer, in writing, sending a copyto Deem, that it withdraws its objection to Deem's employment, andrequests the Employer to offer Deem immediateand full reinstatementto his former or an equivalent position.2Where, as here, prior to a Board finding that a union hasviolatedSection 8('b) (2), the union voluntarily notifies both the employer andthe employee that it has no objection to the reemploymentof the em-ployee, the Board has held that such notification constitutescompli-ance with the usual Section 8(b) (2) order and effectivelyterminatesthe union's backpay liability as of the date of such notification s'Pursuant to the provisionsof Section3(b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers, Leedom,and Fanning]2Westwood Plumbers,122 NLRB 726.8 SeeBakery and Confectionery Workers' International Union of America,Local 12,AFL-CIO (NationalBiscuitCompany),115 NLRB 1542;Sherman Paper Products Com-pany,116 NLRB529;Plumbers and Steamftters Union Local 100,etc,129 NLRB 399.131 NLRB No. 78. WESTWOOD PLUMBERS563Accordingly, we find, as the Trial Examiner in this supplemental pro-ceeding did, that the backpay liability of the Respondent Union ter-minated on August 23,1957 .4The Respondent Employer contends that if the Union's liabilityfor backpay is to terminate on August 23, 1957, the Employer's lia-bility should likewise terminate on that date; or if the Employer'sliability is to extend to November 23, 1957, as found by the TrialExaminer on the basis of Deem's actual reemployment on that dateafter an offer of reinstatement on November 21,1957, then the Union'sliability should be extended to the same date. In support of its firstcontention, the Employer alleges that Deem was in effect offered rein-statementshortly after August 20, 1957.However, the record showsto the contrary that upon Deem's application for reinstatement atthat time the Employer in effectrefusedto reinstate him.5 In supportof its second contention, the Employer argues that the Union's noti-fication that it had no objection to Deem's reemployment was insuffi-cient as a matterof law to toll the Union's backpay liability, becausesuch notification was stated to be subject to the terms and conditionsof the collective-bargaining agreement between the Employer and theUnion which contained a union-security provision, and Deem as an"old" employee might have to join the Union immediately to acquirefull reinstatement to his former positionin accordancewith theBoard's Order. In the absence of any contention or showing that the30-day union-securityclauseinvolvedwas unlawful,we find no meritin this argument.ORDERUpon the entire record in the case,and pursuantto Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that :1.Respondent Employer, Harry W. Bronson, d/b/a WestwoodPlumbers and Culver Plumbers, Los Angeles, California, his succes-sors andassigns, and Respondent Union, Plumbers and SteamfittersLocal Union 545, AFL-CIO, shall jointly and severally make wholes As indicated in the case cited in footnote 2,supra,the Board's usual policy in thissituation is to toll backpay liability 5 days after such a notification.However, as noneof the parties appear to object to the 3-day period established by the Trial Examiner, weshall adopt this date.5 Thus, Deem testified that the following occurred when he applied to Bronson for re-instatement at that time :Well, be told me that it would be ironed out,that it wasn't straightened out yet,that there was some question as to joining the union,and he said he was doingsomething about it, or-I don't remember the conversation too much.Well,I went down and I don't remember just exactly the conversation word forword,but there was conversation about the-that it seemed that I was to go backto work, but yet I wasn't.I couldn't get anything out of him.I didn't get my truck,I didn't get my assignments.There was no tickets.We worked off a ticket wherethe tickets are assigned to us.And I received no assignment for any work. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold W. Deem for his loss of earnings for the period July 25through August 23, 1957, by payment to him of the sum of $706.86.2.Respondent Employer shall make whole Harold W. Deem forhis loss of earnings for the period August 23 to November 23, 1957,by payment to him of the sum of $692.74.SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDATIONSFollowing a Decision and Order of the Board in this matter 1 the Regional Direc-tor for the Twenty-first Region on October 4, 1960, issued a backpay specificationand notice of hearing alleging that the Respondent Employer and Respondent Unionwere obliged to make Harold W. Deem whole by payment to him of $1,399.60,less tax withholdings required by Federal and State laws.The Respondent Employer filed an answer denying liability for any backpayaccruing subsequent to August 23, 1957.The Respondent Union denied such lia-bility subsequent to August 21, 1957.Either by answer or at the hearing beforeme the Respondents severally admitted or failed to contest the allegations in thebackpay specification setting forth the projected earnings for that period.Pursuant to notice, the matter was tried before Trial Examiner Wallace E. Roysterin Los Angeles, California, on November 7, 1960, and upon reopening, on Janu-ary 23, 1961.The General Counsel and the Respondent Union were represented bycounsel.The Respondent Employer did not appear.Upon the basis of the entirerecord in the case, including the Decision and Order of the Board, I make thefollowing:FINDINGS OF FACTAs found by the Board in its Decision and Order, Deem was discharged by theRespondent Employer on July 25, 1957, at the demand of the Respondent Union.Deem was offered reinstatement by the Respondent Employer on November 21,1957, and returned to work the next day.Under the terms of the Decision andOrder of the Board he is entitled to be made whole for any loss of earnings sustainedby him during this period. I find on the basis of the undenied or admitted allega-tions in the backpoy specification that for the period July 25 through August 23,1957, a period of 41/5 weeks, Deem would have earned in his employment with theRespondent Employer the sum of $706.86.During this period he had no interimearnings.2His projected earnings for the period from August 23 to November 22,a period of 12% weeks, are $2,154.24.His interim earnings were $1,461.50.Deemthen is entitled to receive the sum of $706 86 as backpay for the first period and$692.74 for the second.The question to be resolved is in what fashion should thisliability be allocated between the two Respondents.On August 20, 1957, the Respondent Union sent the following letter to WestwoodPlumbers with a copy to Deem:DEAR SIR: This is to notify you that the undersigned Local Union has noobjection to Harold W. Deem being employed by you, subject to all of theterms and conditions of the Collective Bargaining Agreement between yourfirm and District Council #16 of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United States andCanada.Upon its receipt Deem telephoned an agent of the Respondent Union and was toldthat the letter meant that he could go back to work for the Respondent Employer.At the unfair labor practice hearing in connection with this letter, Trial ExaminerDavid F. Doyle ruled:It is my ruling here that that question of whether this letter, under the cir-cumstances, did or did not act to stop the running of back-pay must be reservedfor a hearing on compliance, or for such disposition in a subsequent proceed-ing,my thought being this, that under the complaint and answer here, which1122 NLRB 726.2The Respondent Union concedes this to be true. The Respondent Employer, not beingpresent at the hearing, did not join in this concession.However, the finding that Deemhad no interim earnings from July 25 through August 23 does not prejudice the Respond-ent Employer.It has admitted,by failing to deny the allegation in the backpay specifica-tion,that Deem's interim earnings for the third quarter of 1957 amounted to $518. ARLAN'S DEPARTMENT STORE OF MICHIGAN, INC.565is the foundation for our actions here, we are concerned with the originalliability, if any, which would be decided, and then an order in usual termswhich would read from the date of discrimination until the date on the partof the Employer, until the man is actually re-instated, and in the part of theunion, until it by valid notice notifies the employer it has no objection to hisre-employment. .. .So, I am going to tell you frankly, now, that that question as to the effective-ness of Respondent's Exhibit 2 stopping liability, I am going to place outsidethe limitations of this complaint and answer, and leave that to be disposed of ata different time after we have decided the original question here as to whetherdiscrimination in fact occurred as regards the parties named in the complaint.... (Tr.236-237).And again at page 238:.. . and stating that the resolution of the question presented by the two docu-ments is reserved for compliance, . . .On page 239 Trial Examiner Doyle said:.if there comes a time when these documents are proposed as effectivelystopping the back-pay liability of the union, then someone else will have totake the evidence on the whole situation, . . . and you will have a hearingon that.I interpret the ruling by Trial Examiner Doyle as removing from his considerationthe question of whether the letter and the telephone call made by Deem to theRespondent Union could serve to toll the backpay liability of the Respondent Union.In its Decision and Order the Board affirmed the Trial Examiner's rulings. I con-sider that in this fashion the Board too refused to consider the possible tolling ofbackpay liability of the Respondent Union in connection with the August 20 letteror the telephone calls.The Board's order in this case required the Respondent Union, in addition tomaking Deem whole for loss of pay, to notify the Respondent Employer that ithad withdrawn its objection to Deem's employment as a plumber and to requestthe Respondent Employer to offer Deem immediate and full reinstatement to hisformer position.The letter, of course, says that the Respondent Union has no ob-jection to the employment of Deem, but does not affirmatively request the Re-spondent Employer to offer reinstatement to him.Why Deem was not offeredreinstatement until November 21 is not explained. If it be true that the RespondentUnion covertly opposed such action on the part of the Respondent Employer, thereis nothing in this record to substantiate a finding to that effect.There is no evidencethat the good faith of the Respondent Union was tested to learn if the letter waswritten for any purpose other than to notify the Respondent Employer and Deemthat the Respondent Union had no objection to Deem's employment. I find that acausal connection is not established from any act or failure to act by the RespondentUnion to Deem's loss of earnings subsequent to August 23. In consequence I findthat the backpay liability for the Respondent Union ended on August 23, 1957,[Recommendations omitted from publication.]Arlan's DepartmentStore of Michigan,Inc.'andHelen DeQuin,Petitioner2and EvelynHelaers,Petitioner 3andCentralStates JointBoard,Retail and Department Store Employees,AmalgamatedClothing Workers of America, AFL-CIO.CasesNos. 7-RD-311 and 7-RD-311.May 16, 1961DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Stanley S. Sadur, hearing1 The Employer's name appears as amended at the hearing.2Herein called Petitioner DeQuin or DeQuin.8Herein called Petitioner Helaers or Helaers.131 NLRB No. 88.